It not appearing from the record whether the election, here called in question, was carried by a majority of the qualified voters resident in the district — and this being one of the controverted matters raised by the pleadings — the parties will be given an opportunity to supply the omission by amending their agreed statement of facts and file same in this court on or before 1 October, 1922, failing in which, the cause will be remanded, to the end that such additional facts may be found. *Page 612